Citation Nr: 1629413	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2012, the Board denied the Veteran's claim of entitlement to a TDIU.  He subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court vacated the August 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In November 2013, the Board remanded the claim for additional development, to include scheduling VA examinations.  The claim was subsequently returned to the Board.  In June 2015, the Board again denied the claim.  The Veteran again appealed the Board's decision to the Court and, in a February 2016 Order, the Court vacated the June 2015 Board decision consistent with another Joint Motion and again remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether a service-connected disability renders the Veteran unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities meet the schedular TDIU percentage requirements.  Specifically, his disabilities include posttraumatic stress disorder (PTSD) and bilateral cataracts, rated as 70 percent and 30 percent disabling, respectively, during the claim period.  Thus, the Veteran's combined rating has been 80 percent throughout the claim period.  His service-connected PTSD, alone, also meets the percentage requirements for a schedular TDIU.  The remaining question, then, is whether the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

After review of the record, the Board finds that the evidence relevant to the question of whether the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation is at least in equipoise, and that assignment of a schedular TDIU is therefore warranted.

The record reflects that the Veteran completed a GED and also obtained an associate degree in education.  It further reflects that he worked as an electrician until the early 1990s, at which time he retired.  He subsequently obtained his real estate broker license and worked as a real estate agent with his wife.

The Veteran filed the instant claim in January 2008, and his reports during VA treatment suggest he was working in the real estate industry through 2009.  They also suggest that he was performing some odd jobs on his stepson's farm during the claim period.  Nevertheless, the Board finds that the Veteran has maintained no more than marginal employment since filing this claim.  Indeed, 2007 and 2008 tax returns he submitted each document income of less than $5,000, which is well below the applicable poverty thresholds established by the U.S. Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a).  Even assuming that the Veteran's income did exceed the poverty threshold during the claim period, however, the Board still finds, based upon the facts in this case, that he has engaged in only marginal employment during that time.  Id.  In that regard, VA examiners who evaluated the Veteran in 2010 and 2014 described his occupational activities following cessation of his career as an electrician in the 1990s as structured around how he was feeling, including the level of irritability caused by his PTSD, and tied his ability to be employed to the flexibility of a retired lifestyle that allowed him to minimize his PTSD symptoms and primarily interact with several family members, only.  With respect to his work in real estate, the Veteran has indicated that he was only able to maintain the position he held with his wife's assistance and that she primarily managed the business even prior to the claim period.  In short, the record suggests that any work the Veteran performed during the claim period occurred in a protected environment.  Id.

Turning, then, to the cause of the Veteran's inability to maintain substantially gainful employment during the claim period, the Veteran has provided consistent descriptions of the effects his PTSD symptoms have had on his ability to work.  In December 2009 correspondence, he stated he had not had a job he could hold on to since the 1980s due to those symptoms.  He noted that the real estate business in which he participated following his retirement was in his wife's name, that she managed it, and that he had to stop working eventually because he could not function in that occupation as he should.  In April 2010 correspondence, the Veteran stated that he was unable to focus long enough to work in real estate, that he had extreme mood swings and could not control his emotions, and that those symptoms made it difficult for him to hold a job for any length of time.  The Veteran described similar effects of his PTSD symptoms during the 2010 and 2014 VA examinations and a 2013 interview with a private vocational expert.  Also notable are statements the Veteran made prior to the claim period, which support his contention that he always had some difficulty with employment due to his PTSD symptoms.  For example, in June 2004, he noted that he never kept a job for more than one year, and in December 2004, in a statement he submitted in support of his claim for service connection for PTSD, he indicated that his concentration difficulties and emotional status created an inability to hold a job for very long.  The Board finds the Veteran's statements regarding the effects of his PTSD symptoms on his employability both competent and credible.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (whether a Veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board acknowledges that three negative VA opinions addressing the Veteran's employability, issued by examiners in May 2010, February 2014, and July 2014, are also of record.  However, the Board previously found the May 2010 opinion inadequate because it did not address the Veteran's ability to be employed in a normal work environment, and the February 2014 opinion obtained to address that aspect of the claim was similarly deficient.  The February 2014 examiner issued a more detailed opinion in July 2014, reasoning that the Veteran's ability to work for 44 years suggested that an inability to work beginning in approximately 2000 was "attributable to something other than PTSD," but failing to indicate what that something was.  He also failed to address the significance of the Veteran's and his wife's descriptions, during his interview of them, of the Veteran's difficulty remaining in one job prior to retirement, his difficulty working for others and ultimate choice to become self-employed, and his subsequent cessation of even that type of work due to his PTSD symptoms.  In any event, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Moreover, a private vocational expert found, in a May 2013 report and a December 2014 addendum, that the Veteran's service-connected disabilities did render him unemployable.  In so finding, he primarily discussed the Veteran's problems with concentration, anxiety, and irritability as a result of his PTSD, and determined that the Veteran's symptoms would render him capable of only unskilled work, which would require an ability to stay on task that his PTSD symptoms did not allow.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the competent and credible evidence of record, to include the Veteran's statements and the findings of the private vocational expert regarding the occupational effects of the Veteran's PTSD symptoms, the Board finds that the evidence is at least evenly balanced as to whether he is precluded from obtaining and maintaining substantially gainful employment during the claim period as a result of a service-connected disability.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted throughout the claim period, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


